Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered May 8, 1989, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees, and sentencing him to indeterminate terms of imprisonment of from 6 to 12 and 3 to 6 years, respectively, unanimously affirmed.
Defendant challenges his conviction on the ground that the complainant’s testimony was insufficient to establish his identity beyond a reasonable doubt. Complainant, a Transit Authority railroad clerk, testified that he observed defendant’s face during the struggle, as defendant and a codefendant attempted to steal tokens emptied by complainant from turnstiles at his subway station. While complainant expressed reservations in identifying defendant at the showup, his reluctance arose from the fact that defendant was no longer wearing the hat and glasses worn during the struggle.
Ultimately it is within the province of the jury to evaluate the testimony, and its determination should not be lightly disturbed on appeal (People v Mosley, 112 AD2d 812, affd 67 NY2d 985). Considering all of the evidence adduced at trial in a light most favorable to the People, including defendant’s statement that he attempted the robbery to support his addiction, defendant’s guilt was proven beyond a reasonable doubt (People v Contes, 60 NY2d 620). Concur — Sullivan, Wallach, Kupferman, Ross and Asch, JJ.